·•   AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                  Page I on£s/
                                                                                                                                                        t

                                         UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                          V.                                         (For Offenses Committed On or After November 1, 1987)



                         Gabino Franco-Villalobos                                    Case Number: 3:19-mj-23764

                                                                                    Thomas S. Sims
                                                                                    Defendant's Attorney


     REGISTRATION NO. 79761408
     THE DEFENDANT:
      IZI pleaded guilty to count(s) _1_o_f_C_o_m-"p_la_i_nt_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      •    was found guilty to count( s)
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

     Title & Section                   Nature of Offense                                                              Count Number(s)
     8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                    1

      D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                   •     TIME SERVED
                                                                              v
                                                                              1Q ___
                                                                                      uc_ -_
                                                                                  1 -> _______ days

      IZI Assessment: $10 WAIVED             IZI Fine: WAIVED
      IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     't\)e _defondant's possession at the time of arrest upon their_deport~tion~~-fl~flail·
      GSl 1C0im!:•Te,c0p;iµiegds.clefendant be deported/removed with relative,.' ' ' , I , \ v                        c;harged in case
           ,vt,!l•1 '; 1 J   -,if; fl                                       \jl> i ' i ' l ' 1/}--J1·    •''''\{'           ·i·
           \ 1 1 ~ \ ; t-·:) 1 v' ..........                                'J \Lt:t\-\J\;16.\)';-,:,.- ur~\-~J\--l\\.:,


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Thursday, September 12, 2019
                                                                                  Date of Imposition of Sentence

                 / ~:~
                   _ / ' .,./)

     Received ----'7_/-'/,_'_ _ __
                  DUSM
                                                                                  HONORABLE RICHARD L. PUGLISI
                                                                                  UNITED STATES MAGISTRATE JUDGE



     Clerk's Office Copy                                                                                                          3:19-mj-23764
